743 F.2d 627
117 L.R.R.M. (BNA) 2955, 101 Lab.Cas.  P 11,197
J.D. SPENCER, Jr., Appellant,v.MISSOURI PACIFIC RAILROAD COMPANY, Appellee.
No. 84-1438.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 11, 1984.Decided Sept. 24, 1984.

Jo B. Gardner, Inc., Monett, Mo., for appellant.
Nina K. Wuestling, Missouri Pacific R. Co., St. Louis, Mo., for appellee.
Before ROSS, Circuit Judge, HENLEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
This appeal was brought by J.D. Spencer, Jr., from the dismissal of his claim against Missouri Pacific Railroad Company.  The district court, 581 F.Supp. 1220,1 dismissed the action for lack of subject matter jurisdiction.  We affirm.


2
Spencer, an employee of the defendant, originally filed this action in the Circuit Court of the City of St. Louis, Missouri, alleging that the defendant and two unions conspired to interfere with his employment rights with respect to certain union rules and related contractual provisions.  The defendant removed the case to the federal district court pursuant to 28 U.S.C. Sec. 1441.  The district court denied a request by Spencer to have the case remanded to state court.  The court held that the dispute was rooted in the collective bargaining agreement and was therefore governed by the Railway Labor Act, 45 U.S.C. Sec. 151, et seq.    Thereafter, the defendant filed a motion for summary judgment alleging that the plaintiff's claims were "minor disputes" under the Act, and that such disputes were to be resolved by the National Railroad Adjustment Board.  See 45 U.S.C. Sec. 153.  The court agreed and granted the defendant's motion.  Spencer now appeals the district court's decision.


3
We have carefully studied the record in this case and believe that the fact findings of the district court were not clearly erroneous, and that the court was correct in its application of the law.  In accordance with the rules of this court, we affirm the judgment of the district court.  See 8TH CIR.R. 14.



1
 The Honorable William L. Hungate, United States District Judge for the Eastern District of Missouri